

	

		II

		109th CONGRESS

		1st Session

		S. 64

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Lincoln (for

			 herself and Mr. Pryor) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of Energy to establish a

		  decommissioning pilot program to decommission and decontaminate the

		  sodium-cooled fast breeder experimental test-site reactor located in northwest

		  Arkansas.

	

	

		1.Short

			 title

			This Act may be cited as the

			 SEFOR Cleanup Act of

			 2005.

		2.Decommissioning

			 pilot program

			(a)Pilot

			 programThe Secretary of Energy shall establish a decommissioning

			 pilot program to decommission and decontaminate the sodium-cooled fast breeder

			 experimental test-site reactor located in northwest Arkansas in accordance with

			 the decommissioning activities contained in the August 31, 1998 Department of

			 Energy report on the reactor.

			(b)Authorization

			 of appropriations

				(1)In

			 generalThere is authorized to be appropriated to carry out this

			 section $16,000,000.

				(2)LimitationNo

			 funds from the Nuclear Waste Fund established by section 302 of the Nuclear

			 Waste Policy Act of 1982 (42 U.S.C. 10222) may be used for the pilot program

			 established under subsection (a).

				

